Citation Nr: 1700209	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-11 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to August 23, 2012 and 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to August 23, 2012 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which granted service connection for PTSD, evaluated at 30 percent disabling, effective December 11, 2009.  During the course of the appeal, in a March 2012 RO rating decision, the Veteran's PTSD was increased to 50 percent, effective December 11, 2009.  In an April 2016 RO rating decision, the Veteran's PTSD was increased to 70 percent, effective August 23, 2012.  The San Diego RO has assumed the role of agency of original jurisdiction.  

The Veteran was scheduled for a Board hearing on October 4, 2016.  In an attorney correspondence received September 27, 2016, the Veteran withdrew his request for a hearing.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

In a correspondence received September 28, 2016, the Veteran's attorney expressed disagreement with the effective date of the grant of the Veteran's TDIU in the April 2016 rating decision.  The Board observes that as the Board is granting an increased rating to 70 percent during the course of this appeal, such will have an impact on the TDIU effective date.  Accordingly, the Board has added this issue to the appeal as reflected on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009)


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, and mood with symptoms such as irritability, anger, depression, nightmares, hypervigilance, exaggerated startle response, sleep-trouble, flashbacks, concentration problems, isolation, some suicidal ideation (with no plan or intent), difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood, but not total occupational and social impairment.  

2.  The Veteran's PTSD is rated 70 percent disabling effective December 11, 2009.

3.  Effective December 11, 2009, the Veteran's service-connected disabilities meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  For the entire appeal period, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Effective December 11, 2009, the criteria for TDIU have been met.  38 U.S.C.A. §§ 5110(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the Veteran's claim for higher initial rating for his PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial increased rating for PTSD

The Veteran seeks entitlement to an initial increased rating for his PTSD.  He asserts his disability warrants at least a 70 percent rating for the entire appeal period.  See attorney statement dated September 17, 2016.  

By way of history, the Veteran initially filed his service connection claim in September 2005; the RO denied the Veteran's claim in a June 2006 rating decision.  The Veteran filed a claim to reopen in December 2009; the matter was reopened and granted in a June 2010 RO rating decision, effective December 11, 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual background

A June 28, 2009 VA treatment record reflects that the Veteran underwent an initial mental health evaluation.  The Veteran was referred to the mental health clinic due to poorly controlled depression and possible PTSD.  The initial diagnostic impression was depression not otherwise specified and PTSD.  A GAF score of 45 was assigned.  Stressors were the Veteran's work/stressful job and his inability to retire due to finances.  The PTSD screen was positive and the suicide risk evaluation was negative.  Symptoms reported include feelings of anhedonia, some crying spells, low energy, nightmares, and cold sweats at night, frequent vivid flashbacks while driving for his job, intrusive memories daily, difficulty trusting others, exaggerated startle response with loud or unexpected noises, feeling unhappy, a lack of motivation, frustration and anger related to wanting to retire from his truck driving job.  He reported having a lot of anger that he held inside until he blew, which mainly consisted of yelling.  In his younger years, he got into many fights but was better able to control his anger.  Stressors were described.  In the 1980s the Veteran reported being hospitalized for an unintentional overdose of over-the-counter medication.  The Veteran reported a past history of alcohol abuse from the early to late 1980s and received two driving under the influence tickets during this time frame.  In approximately 1998, the Veteran decreased his drinking and reported that he now drank socially on the weekends.  He denied suicidal ideation, past or present, any history of attempting suicide or a family history of suicide.  In relation to his overdose, he denied that he was trying to kill himself and detailed that he just ran out of alcohol.  He denied homicidal ideations, past or present, as well as a history of violence.  The Veteran was employed as a long distance truck driver since leaving the military.  The Veteran was married for 10 years in his second marriage.  He had a child that was given up for adoption and he had no relationship with this child.  

Upon mental status evaluation, hygiene and grooming were good and the Veteran was dressed appropriately.  He was alert and oriented to person, place and time.  He was angry but calm and cooperative with good eye contact.  His memory and cognition were not formally tested but appeared intact as evidenced by his ability to provide his personal history.  His affect was angry and he reported not feeling well "all the time."  His thought processes were organized, coherent and logical with no evidence of any psychotic processes present.  He denied auditory or visual hallucination, past or present.  Judgment appeared intact and his insight was fair to good.  

Thereafter, a September 3, 2009 VA treatment record reflects that the Veteran received an initial psychiatric evaluation.  The diagnosis was PTSD and moderate to severe major depressive disorder without psychotic symptoms, ethanol abuse in partial remission and tobacco dependence.  A GAF score of 50 was assigned.  Stressors included work, psychiatric symptoms and regrets.  The Veteran reported depression for the past few years with the past few months being worse.  He slept six or seven hours per night.  He felt low energy, poor concentration, anhedonia, guilt about past events, irritability, feeling on "edge" or "on guard" with a high startle response.  He denied suicidal and homicidal ideation and any current or history manic or psychotic symptoms.  He had very little response to medications over the past six months.  The Veteran denied a history of violence to self or others.  

Upon mental status evaluation, the Veteran sat calmly during the interview with poor eye contact, fair grooming and he was cooperative.  Speech was monotone but otherwise within normal limits.  Thought processes were circumstantial.  Thought content did not include any suicidal or homicidal thoughts or delusions.  There were no audio or visual hallucinations.  The Veteran's mood was depressed and his affect was irritable and constricted.  Insight and judgment were limited.  The Veteran was oriented times three.  The Veteran "certainly" met the criteria for PSTD and was quite disabled by this.  Additionally, the Veteran met the criteria for major depressive disorder which was at least moderate to severe.  The Veteran was difficult to engage because he was irritable, which may have been a component to his depression.  

In a December 4, 2009 VA treatment record, the impression was PTSD and dysthymic disorder.  A GAF score of 50 was assigned.  The Veteran declined group therapy and was treated with medications.  The Veteran was alert, oriented, calm, cooperative, coherent, relevant and spontaneous.  Affect was constricted.  Mood was depressed.  There was no psychosis.  There was no suicidal or homicidal ideation.  

In a January 22, 2010 VA treatment record the Veteran reported continuing stressors related to Vietnam and his medication was increased.

In a March 5, 2010 VA treatment record, it was noted that the Veteran continued to experience war related nightmares.  He remained stressed and his thoughts (often on the road driving a truck) often reverted to Vietnam.  A GAF score of 50 was assigned.  

The Veteran was afforded an initial VA PTSD examination in April 2010.  The diagnosis was chronic PTSD.  A GAF score of 56 was assigned which reflected the impact of PTSD on his social functioning.  The Veteran reported suffering PTSD symptoms for years including sleep disturbances, being jumpy, irritable, and highly anxious and hypervigilant.  He was very sensitive to noise.  His wife told him that during the night he kicked and fought and talked to himself.  The Veteran had been under counseling because of his symptoms of anxiety and depression.  He saw a psychiatrist and took medication.  The Veteran was married for his second time, had two children and worked as a truck driver.  

Upon mental status examination, the Veteran was alert and oriented to time, place and person.  He answered questions appropriately.  Judgment was intact.  Insight was limited.  Memory was decreased.  His fund of knowledge was good and he denied suicidal or homicidal ideation.  He reported no delusions, hallucinations or psychosis.  The Veteran met the PTSD criteria due to behavior, social changes, re-experiencing and heightened psychological arousal due to PTSD.  Frequency was often and the severity was moderate.  The duration of symptoms was for minutes to hours.  Time lost from work was a few hours.  There was no impairment in thought process, social functioning or post-military stressors.  There was no impairment in normal activities of daily living.  There was no alcohol or substance abuse reported.  

The Veteran was afforded a VA PTSD examination in June 2010.  There was no claim file available for review.  The Veteran was diagnosed with dysthymia; however, the VA examiner found it was a condition which was unrelated to service, as detailed below.  A GAF score of 65 was assigned.  The Veteran was married and lived with his wife.  He had no biological children and two non-biological adult children.  Since the Veteran's last VA examination in April 2010, the Veteran had no hospitalizations for any emotional problems.  He was in outpatient treatment and had follow-up monthly or every month and a half.  He had no treatment for any substance abuse.  The Veteran took prescribed medication for depression daily but did not know the name or amount of the medication.  He did not know if the medication was helping but was hopeful.  Regarding substance abuse, he took his last drink the day prior to the examination.  The Veteran reported flashbacks, depression, nervousness, sleep trouble, crying spells, poor concentration, poor decision making, nightmares and feelings of insecurity and inferiority.  He had not missed any days from work.  He reported that he did not have a social life.  He sometimes felt that he would be better off dead than alive.  He had thought of taking his life but had never attempted.  He had no plans or intent to do take his own life.  He reported having homicidal ideations sometimes.  He denied any episodes of grandiosity, euphoria, or hyperactivities but indicated that he got adrenalin rushes.  He denied any auditory hallucinations.  He believed in spirits and saw ghosts now and then.  He did not think he was psychic or he could read people's minds, or vice versa.   

Upon mental status examination, the Veteran was neatly groomed and dressed for hot weather.  He seemed somewhat plethoric.  The Veteran indicated that due to his hearing impairment he may appear to be disconnected but at no time did he seem that way during the examination.  There were no motor abnormalities.  Speech was spontaneous and did not seem affected by his hearing impairment.  Affect was appropriate to thought content.   He was well-oriented to time, place, and person.  The fund of general information was spotty.  The Veteran did not appear to be experiencing any perceptual disorders during the examination.  There was no disturbance in the follow-up content of his thoughts.  Abstract thinking testing revealed the Veteran was able to abstract a saying.  Concentration testing revealed he was able to serially subtract seven from one hundred, recognizing and correcting the errors.  Judgment and sense for hypothetical social situations appeared intact.  Retention and recall testing revealed that after four minutes he was able to recall without assistance two of the three items he was asked to remember but could not remember a third.  The Veteran was competent.  Several treatment records were highlighted.  A current treatment problems list of February 28, 2010 documented forty-five problems with three of them psychiatric.  In the Veteran's initial psychiatric evaluation of September 23, 2009 a diagnosis of depression not otherwise specified and PTSD was provided.  A psychiatric attending note of December 4, 2009 documented the principle stress as financial.  A January 22, 2010 follow-up was for stress related to the Vietnam War.  His depression as described in this VA examination indicated depression related to the Vietnam War.  A negative nexus opinion was provided between depression and service due to a lack of documented treatment in service.  

In a letter dated August 23, 2010, the Veteran's treating physician submitted information regarding the severity and etiology of the Veteran's condition.  Of relevance, the Veteran had been enrolled in the VA mental health clinic since September 2009.  At the time of initial evaluation, it was recorded that the Veteran suffered from persistent nightmares, hypervigilance, irritability and depression.  He also reported persistent anger management problems.  His symptoms and mental status examination evidenced criteria for the diagnosis of PTSD.  The Veteran was on an antidepressant for PTSD and was monitored for safety and efficacy of the medication.  He was referred to the psychology staff for evidence-based psychotherapy for PTSD.  

In an undated note from a private physician, dated in VBMS as August 23, 2010, the Veteran was diagnosed with major depression, chronic PSTD and a history of alcohol abuse.  The Veteran was on medications and was still anxious, depressed and irritable.  

In a September 13, 2010 VA treatment record, the Veteran had his first psychotherapy session.  The Veteran reported many symptoms of PTSD including nightmares, sleep difficulty, anger and irritability, social withdrawal, depressed mood, hypervigilance and exaggerated startle response.  The Veteran reported significant alcohol use on weekends to dull his depression.  He reported drinking daily.  The alcohol screen was positive.  A GAF score of 48 was assigned.  

In a November 15, 2010 VA treatment record, the Veteran reported a continued depressed mood, anxiety, nightmares and other symptoms of PTSD.  He reported shaking and wondering if he had a medical condition.  He continued drinking to deal with symptoms and had no interest in alcohol abuse or dependence treatment.  A GAF score of 42 was assigned.  

A licensed social worker drafted a letter dated February 9, 2011 (mis-typed as "Feb. 9, 2101") which confirmed that the Veteran was receiving outpatient supportive psychotherapy sessions since September 2011, approximately twice per month.  During the sessions, ongoing symptoms of PTSD were treated and current stressors that were contributing to symptoms of clinical depression were explored.  The Veteran was receiving psychotherapy from this medical professional and was also receiving medication management from a psychiatrist.  

The Veteran was afforded a VA examination in February 2012.  The Veteran was diagnosed with chronic and moderate PTSD.  Additional mental disorders diagnosed were depression not otherwise specified with ruminations and anhedonia.  A GAF of 55 was assigned.  The examiner commented that the Veteran left his job over a month prior due to flashbacks and memories of peers who died and he even carried on conversations with them.  The memories and conversations were not hallucinations but memories that had intensified and interfered with his job of truck driving.  The Veteran had recently restarted PTSD groups from which he had been absent from since 2010 after seeing a private psychiatrist and counselor.  He was to re-engage with a VA psychiatrist the week of the examination.  Records indicated that a friend and psychiatrist reported that the Veteran's PTSD had worsened.  There had been no hospitalizations for the mental disorder.  Current treatment involved medications and re-engaging in therapy.  The frequency, severity and duration of non-PTSD psychiatric symptoms was a daily mood of moderate depression with tearfulness related to the early loss of his mother through parental divorce, his father's alcoholism and recent deaths/serious illnesses of peers.  The Veteran had difficulty in his relationship with his wife; there was no domestic violence.  The Veteran continued to golf as often as he could.  He continued to attend yearly reunions with his unit; four friends had died and four were seriously ill.  Activities and leisure pursuits involved frequent golf.  

Upon psychiatric examination, the Veteran was clean, neatly groomed and appropriately dressed.  Psychomotor activity was restless.  Speech was hesitant and slow.  The attitude toward the examiner was cooperative, friendly and attentive.  Affect was constricted.  Mood was anxious, depressed and dysphoric.  He was able to do serial sevens and spell a word forward and backward.  He was oriented to person, time and place.  Thought process included a paucity of ideas.  Thought content was preoccupied with one or two topics, ruminations.  There were no delusions.  Judgment was that he understood the outcome of his behavior.  Intelligence was average.  Insight was that the Veteran partially understood that he had a problem.  There was sleep impairment with two to three hours of sleep at night.  He woke four to five times per night with nightmares.  The Veteran had inappropriate behavior.  He interpreted proverbs appropriately.  There was obsessive and ritualistic behavior which involved checking his home when he heard a noise, even slight.  There were no panic attacks, homicidal or suicidal thoughts.  The extent of impulse control was fair.  There were no episodes of violence.  There was an ability to maintain minimum personal hygiene.  The impact on daily living was moderate for shopping, slight for sports/exercise, moderate on traveling and none for other recreational activities.  Memory was normal for remote and mildly impaired for recent and immediate.  

PTSD symptoms included persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollections and dreams of the event, acting or feeling as if the traumatic event were occurring and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  There was persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings or conversations associated with the trauma, an inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  There were persistent symptoms of increased arousal displayed as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  The description of the onset of symptoms was chronic.  There was no remission to date, it was a worsening condition.  There were decreased friendships and he would not travel to reunions.  The Veteran carried a gun outside to check on noises he heard (had done so twice in the past year).  He stopped attending the Veteran of Foreign Wars location where he had been a commander, he would not accompany his wife to do errands, had no vacations, and a depressed mood.  He would only golf if he had the ability and weather to do so.  

In a February 23, 2012 VA treatment record, the impression, in part, was that the Veteran suffered from severe PTSD and was unable to work.  He reported that he was abusive during his first marriage due to extreme irritability.  A February 2012 suicide risk assessment reflected that the Veteran was "no risk."  The Veteran denied suicidal, violent or homicidal destructive ideations, intentions, impulses, plans, and threats on very extensive, direct and oblique in-depth questioning.  A GAF score of 42 was assigned.  See VA treatment record dated in VBMS as April 18, 2012.   
The RO found the February 2012 VA examination summarized above was inadequate.  It was noted that a new diagnosis of depression not otherwise specified with ruminations and anhedonia was provided and it was unclear whether the conditions were related to the PTSD.  

An additional examination report was provided March 16, 2012 by the February 2012 VA examiner.  The Veteran was diagnosed with chronic and moderate PTSD (related to service) depression not otherwise specified (unrelated to military service) and resolved alcohol abuse.  A GAF of 60 was assigned.  The VA examiner found it was possible to differentiate which symptoms were attributable to each diagnosis; depression not otherwise specified was attributable to anhedonia, depressed mood and lack of motivation which was not related to military service.  PTSD was responsible for startle response, flashbacks, recurrent distressing dreams of the stressor, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, intrusive recollections, persistent avoidance of anything associated with the trauma and a feeling of detachment from others.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The PTSD was responsible for approximately 60 percent of the level of impairment and the depression was approximately 40 percent.  Symptoms included anxiety, chronic sleep impairment and a flattened affect.  

The Veteran was married long-term and close to a family member (father-in-law who lived across the street).  The Veteran reported marital difficulty due to his wife's stresses.  He golfed as often as he could, weather dependent.  He attended yearly military reunions.  He had recently lost four friends due to illnesses and four who were seriously ill; this added to his depression.   The Veteran reported that he stopped working the prior month due to flashbacks and intrusive memories while working as a truck driver.  He had no educational pursuits.  The Veteran left treatment groups in 2011, started treatment with a private psychiatrist, and then restarted with the VA in March 2012.  Medications had changed; they improved sleep and decreased anxiety.  In a March 12, 2012 VA treatment note, depression occurred daily and the Veteran had moderate PTSD which was improving.  

The Veteran's mental status examination was largely consistent with the February 2012 VA examination.  The examiner opined that PTSD was at least as likely to be related to his military service.  It was not likely his depression was related to his military service.   

The Veteran met the PTSD criteria for a diagnosis, as detailed.  Criterion A: the Veteran experienced, witness or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and his response involved intense, fear, helplessness or horror.  Criterion B: the traumatic event is persistently experienced in the following ways of recurrent and distressing recollections of the traumatic events, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Criterion C: efforts to avoid thoughts, feelings or conversations associated with the trauma, inability to recall an important aspect of the trauma, and feeling detachment or estrangement from others.  Criterion D: persistent symptoms of increased arousal including, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  Criterion E and F: having a duration of the symptoms described in B, C, and D which have lasted more than 1 month and cause clinically significant distress or impairment in social, occupational or other important areas of functioning.   

On the Veteran's VA Form 9 received May 23, 2012, the Veteran believed he met the criteria for a rating of 70 percent.  His PTSD was worse to the point he could no longer work.  He believed his GAF scores which ranged from 42 to 50 in 2010 reflected severe PTSD symptoms.  The Veteran also referenced buddy statements supportive of his claim.  

As mentioned immediately above, multiple buddy statements were submitted in support of the claim, dated in VBMS as August 23, 2010 and included two undated statements and one from February 2012.  A friend and former VA counselor who retired in 2005 felt that the Veteran's PTSD was progressively worse and had significantly impacted the Veteran's ability to maintain employment.  He felt that the Veteran suffered from severe combat related trauma and struggled to maintain control.  See undated statement labeled "page 2 of 2."  The Veteran's wife reported observing symptoms of nightmares with the Veteran screaming, thrashing and running which occurred four to five times per week.  When she tried to awaken him, the Veteran would recoil and try to strike at her, and at times hit her if she did not move out of the way.  He had trouble getting and staying asleep, which was worsening.  He was fatigued and unable to concentrate.  Sleep medications for sleep resulted in him having trouble functioning during the day and having a normal routine.  The Veteran was moody with unprovoked outbursts of anxiety and anger.  Family members were fearful of the Veteran.  The Veteran was constantly yelling at her children when they started co-habiting.  The Veteran's irritability limited their social lifestyle and kept them isolated.  He was able to be employed as a semi-truck driver due to the fact he was largely by himself.  Now, with his mind wandering, he had flashbacks, guilt, and difficulty concentrating which made it impossible for him to drive safely.  He also shook uncontrollably when thinking about Vietnam.  The Veteran rarely left the house and stopped working.  He rarely went to the golf course or grocery shopping.  He sat home by himself.  Since attending reunions he had more memories of Vietnam and had a harder time dealing with his PTSD.  See undated statement.  The Veteran's friend who served with him in the same platoon in Vietnam submitted a letter regarding the Veteran's symptoms.  The friend and the Veteran kept regular contact and saw each other at reunions yearly.  Over the prior three years, it was harder for the Veteran to cope with his war memories.  It was more difficult for him to drive his truck.  The Veteran confided to him that he had close calls of running off the road due to difficulty with concentration.  His wife felt like she had to walk on egg shells around the Veteran due to his moods and anger.  She reported that he was hypervigilant, had sleep problems and often awoke with nightmares.  From their talks, there was not a day that went by that the Veteran did not think of Vietnam.  See statement dated February 15, 2012.  

A July 23, 2012 VA treatment record reflects treatment for PTSD and depression (secondary to PTSD) with a 45 GAF score assigned.  See VA treatment record dated in VBMS as August 3, 2012.   
The Veteran submitted a statement received August 23, 2012 which reported a worsening of symptoms.  The Veteran reported trouble being around people in relation to work.  He lost senior seniority with his company due to his inability to be around people.  That was why he chose truck driving as his career.  He had no one on his back and did not have many people to death with.  Even at that, he blew up every once in a while.  He was planning on quitting the end of February 2012 but his employer closed business.  His PTSD medication made him ineligible to operate a vehicle.  While driving he was not able to stay focused and he suffered from flashbacks, bursts of anger, anxiety and paranoia.  

The Social Security Administration (SSA) conducted a mental status evaluation by a clinical psychologist dated September 18, 2012.  The Veteran reported problems with flashbacks, anger management, concentration, sleep trouble, and depression.  He reported that in 1980 he was hospitalized for an overdose of medications, he was seen by a psychiatrist but there was no inpatient hospitalization and no follow up treatment.  During the interview the Veteran's thought process appeared logical and coherent and there was no evidence or history of hallucinations or delusions.  Speech appeared normal.  The Veteran did appear quite depressed and, at times, was irritated when the examiner asked him different questions.  The Veteran mostly had his head down and maintained poor eye contact.  He denied feeling suicidal.  During the day he watched TV and sometimes tried to cook something.  He stayed at home and preferred to be left alone.  He was close to a group member from his PTSD group.  He relied primarily on his wife for emotional support but may also talk to his twin brother who also served in Vietnam.  He reported that he did not drink much.   A current GAF score of 50 was assigned.  

The Veteran was denied entitlement to SSA disability benefits in December 2012.  The Veteran had claimed entitlement due to PTSD, neck pain and a hearing problem.  SSA found that the medical evidence showed the Veteran had severe impairment but he could still do past work (as a truck driver).  The evidence did not show another condition which would significantly limit his ability to work.  Based on the Veteran's overall medical condition and the description of the work performed as a truck driver for 26 years, they determined he could do this type of work.  The Veteran's last employer reported that he worked full-time and as necessary with the job, long hours.  There were times that the Veteran missed work to go to the VA clinic but it was not often enough that it was a problem.  The Veteran did his truck driving job well; he was always punctual and even early.  He got along well with everyone but the job did not involve frequent, close contact with others.  The Veteran followed instructions with no problem and there were no problems with memory or concentration and he performed the job safely.  The Veteran was "let go" when the company was sold and this was due to changes in the company rather than any problem with his performance.  He would be hired again, if possible.  

The Veteran was afforded a VA PTSD examination dated August 13, 2013.  The Veteran was diagnosed with PTSD and there was not more than one mental disorder diagnosed.  The Veteran's level of occupational and social impairment due to PTSD included occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Symptoms included a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  A GAF score of 47 was assigned.  The Veteran reported that he divorced his first after four years of marriage in 1973.  He was married with his second wife.  The Veteran was treated for mental health and used medications.  He no longer drank alcohol.  He could not stay focused for more than two hours at a time.  His memory loss was worsening and at times his hands and arms were shaking uncontrollably.  

The Veteran met the PTSD criteria for a diagnosis, as detailed.  Criterion A:  the Veteran experienced, witness or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and his response involved intense, fear, helplessness or horror.  Criterion B: the traumatic event is persistently experienced in the following ways of recurrent and distressing recollections of the traumatic events, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Criterion C: efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, and feeling detachment or estrangement from others.  Criterion D: persistent symptoms of increased arousal, not present before the trauma including, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  Criterion E: having a duration of the symptoms described in B, C, and D which have lasted  more than 1 month and cause clinically significant distress or impairment in social, occupational or other important areas of functioning.   

Thereafter, the RO asked the 2013 VA examiner to comment on the functional impairment caused by the Veteran's PTSD, particularly on employment.  

An August 29, 2013 VA medical opinion was provided by the August 13, 2013 VA examiner.  It was highlighted that the Veteran "only" had an occasional decrease in his functional impairment in the August 13, 2013 without any examination of his activities or actions as was noted in the prior 2012 VA examination.  The Veteran's medical issues were myriad but did not stop him from his activities, maintaining his marriage and caring for his wife with her reported illnesses.  The Veteran was highly capable of desk type work as demonstrated by his ability to follow appointments, and maintain telephone and verbal contact.  He had also been diagnosed with depression, unrelated to military service due to many post-military issues.  His GAF was higher than that from his August 13, 2013 VA examination.    

As a "higher" GAF was referenced but not identified in the August 29, 2013 VA medical opinion summarized above, a September 2013 VA addendum was provided.  It was opined that a comprehensive review of the Veteran's records indicated to a reasonable degree of medical certainty that his GAF related to his PTSD only, was 60.  

In a February 4, 2014 VA treatment record, a GAF score of 47 was assigned.  PTSD symptoms were ongoing.  A VA treating psychiatrist opined that the Veteran was permanently unemployable directly because of PTSD and he should be 100 percent service-connected because he could not function at all.  The Veteran was fully alert and oriented.  He appeared still with an overall propensity for anxiety and emotional reactivity.  He continued appearing less nervous during their session.  Thought processes were coherent, relevant, spontaneous, logical, linear, and goal-directed.  Thought content was less depressed and without suicidal, violent, homicidal, destructive ideations, impulses, plans or throats on extensive questioning.  There were no obsessions or compulsions.  Affect was constricted.  Psychologically he still looked less tired.  There was no psychosis.  Perceptions were reality-based.  Insight and judgment were present.  Eye contact was fair.  

In a May 6, 2014 VA treatment record, a VA psychiatrist again stated that the Veteran was 100 percent disabled and permanently unemployable from PTSD.  PTSD symptoms included flashbacks, reexperiencing, nightmares, irritability, lack of concentration, nightmares, and night behavioral disturbances three to four times per week.  Road rage had been better but still occurred internally.  His wife reported that the Veteran would knock things down every so often.  Panic attacks versus anxiety attacks occurred two times per week.  He had to exit to his garage and started sweating with a racing heart.  Anxiety was a level 7 out of 10.  Startle response and hypervigilance were strong.  The Veteran slept four to five hours per night, sometimes six hours.  He reported that three nights per week he tossed and turned.  He did not take his Trazadone medication because it put him out too much.  There was some depression, lack of motivation and energy.  The Veteran was withdrawn and did not like being around others.  His wife felt the Veteran had been more withdrawn and depressed lately.  He rarely drove.  His wife drove him places, including this clinic.  Upon extensive questioning, there were no suicidal or violent destructive or homicidal ideations, feelings, plans, or threats.  The diagnosis was PTSD, severe, unable to work.  A GAF score of 45 was assigned.   In a suicide risk assessment, the Veteran endorsed having chronic, passive thoughts for many years but was better now, he was future oriented.  In the 1980s he tried to overdose once.  Other findings that elevated suicide risk included having a sister who tried to hurt herself 2-3 times, severe PTSD, secondary depression, no biological children and a loss of two Veteran friends.  Protective factors included that he described strong reasons for living, beliefs that prohibited or discouraged suicide, he had reasonable coping and problem-solving skills, had good therapeutic relationships and was positively motivated in treatment.  He had a supportive wife and systems of meaning in life existed.  The estimated risk level was ultimately low or none. 

The Veteran was most recently afforded a VA examination in March 2016.  The Veteran's PTSD was indicated to have occupational and social impairment with reduced reliability and productivity.  Symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and a neglect of personal appearance and hygiene.  The examiner stated that it appeared that the Veteran's PTSD symptoms were worse than at his last VA examination.  The Veteran denied suicidal or homicidal ideation, plan or intent.  

Since the time of the last VA examination, the Veteran lived with his wife, enjoyed watching TV and had no friends or hobbies.  He used to drive a truck until approximately February 2014 and stopped due to difficulty with traffic.  He was thinking about Vietnam and had trouble with flashbacks.  He had two motor vehicle accidents prior to when he quit driving trucks.  He had consistently been seeing mental health.  He was on medication, had no recent hospitalizations and no suicide attempts.  

The Veteran met the PTSD criteria for a diagnosis, as detailed.  Criterion A:  exposure to traumatic event by directly experiencing the traumatic event and witnessing the event in person as it occurred to others.  Criterion B: the presence of the following intrusion symptoms associated with the traumatic event including recurrent, involuntary and intrusive distressing memories of the traumatic events, recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic events.  Criterion C: persistent avoidance of stimuli associated with the traumatic event including avoidance or effects to avoid distressing memories, thoughts or feelings about or closely associated with the traumatic events and external reminders.  Criterion D: negative alterations in cognitions and mood associated with the traumatic events as evidence by persistent and exaggerated negative beliefs or expectations about oneself, other or the world, persistent, distorted cognitions about the cause or consequences of the traumatic event(s) that lead to the individual to blame himself or others, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment and estrangement from others and a persistent inability to experience positive emotions.  Criterion E: marked alterations in arousal and reactivity associated with the traumatic event including irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbances.   Criterion F and G is having a duration of the symptoms described in B, C, and D which have lasted  more than 1 month and cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Lastly, criterion H was that the disturbance is not attributable to the physiological effects of the substance or another medical condition.

VA treatment records reflect GAF scores which ranged from 42-50 assigned from 2010 to 2014 which reflect serious symptoms.  

Analysis 

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran and his friends regarding the impact of his PTSD on his occupational and social impairment.  
The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.7.

Symptoms which support the Veteran's 70 percent rating for the entire appeal period include, but are not limited to, occupational and social impairment that involves deficiencies in most areas, including work, family relations, and mood with symptoms such as irritability, anger, depression, nightmares, hypervigilance, exaggerated startle response, sleep-trouble, flashbacks, concentration problems, social isolation, some suicidal ideation (with no plan or intent), difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood but not total occupational and social impairment.  While other symptoms were sometimes noted in the record, they were not shown to be frequent, severe, and long lasting.  See Vazquez-Claudio, 713 F.3d at 118.

In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, the Veteran's GAF scores have reflected predominantly serious symptomology.  The scores are consistent with the disability picture associated with the 70 percent rating.  

For the period prior to August 23, 2012, the Board observes that the April 2010 and June 2010 VA examinations reflect more moderate PTSD symptoms.  For example, the April 2010 VA examiner specifically indicated the Veteran's PTSD symptoms were moderate.  However, the VA treatment records during this time period reflect more serious symptomatology through GAF scores and treating physician's observations of symptoms.  As such, the Board has resolved doubt in favor of the Veteran in finding his symptoms most closely approximate a higher, 70 percent rating for this time period.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  In making the above finding, the Board has considered the statement of a VA treating psychiatrist in February 2014 (and again in May 2014) that the Veteran could "not function at all" and should be 100 percent service connected.  However, this opinion was provided without a supporting rationale and is thus entitled to low probative weight.  Further, the Veteran's overall disability picture does not more nearly approximate total occupational or social impairment.  While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran has been married long-term to his second wife.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has had suicidal ideation and was hospitalized once in the 1980s for an overdose which was not during the appeal period.  The overdose was initially and consistently reported as an accident until a more recent evaluation in 2014.  Regardless, there has been no indication the Veteran has been a persistent danger of hurting self or others.  The Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene).   

Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more nearly approximate the types of symptoms contemplated by a 100 percent rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  

The Board has considered lay statements from the Veteran regarding his symptoms which include but are not limited to social isolation, anger, concentration trouble, and nightmares.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating for PTSD for the period prior to August 23, 2012.  

Extraschedular consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports occupational and social impairment with deficiencies in most areas such as work and family relations, and mood with symptoms such as irritability, anger, depression, nightmares, hypervigilance, exaggerated startle response, sleep-trouble, flashbacks, concentration problems, social isolation, some suicidal ideation (with no plan or intent), difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood but not total occupational and social impairment.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

The Veteran's representative has argued that the Veteran is entitled to an effective date of December 11, 2009, the date service connection for PTSD was granted, for his grant of TDIU.  As reflected in the decision above, the Board granted a 70 percent rating for PTSD effective December 11, 2009.  The criteria under 38 C.F.R. § 4.16(a) for TDIU are met effective December 11, 2009.  After affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's service-connected disabilities, specifically PTSD, render him unemployable.  Accordingly, an effective date of December 11, 2009 for the grant of TDIU is warranted.  38 C.F.R. § 3.400; Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

Throughout the entire appeal period, entitlement to a 70 percent rating for PTSD, but no higher, is granted.  

Throughout the entire appeal period, a rating in excess of 70 percent for PTSD is denied.  

Effective December 11, 2009, the criteria for a grant of TDIU are met.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


